Appeal from an order of the County Court, Rensselaer County, denying appellant’s motion to vacate and set aside a judgment in favor of the respondent. In November, 1959 respondent brought a proceeding pursuant to article 15 of the Real Property Law to determine title to certain real property abutting on the Tower Road, Town of Nassau, Rensselaer County. 'On August 8, 1960 the case was reached for trial but, instead *725of proceeding forthwith, the parties in open court stipulated that respondent could take certain steps relating to the widening, grading and draining of the Tower Road. The stipulation did not attempt to settle the disputed issue of title, specifically adjourning such issue to the September Term of County Court. The action, however, was not disposed of at the September Term, and in October respondent filed a judgment embodying the terms of the stipulation. It is this judgment appellant seeks to vacate. We fail to see how either the vacatur thereof or the refusal to vacate will substantially affect the rights of the litigants. It is conceded that all of the acts contemplated by the stipulation including the removal of a portion of appellant’s barn, except the moving of appellant’s fence, have been accomplished and that appellant acquiesced fully therein. Further assuming the judgment was vacated appellant would still be bound by the stipulation. Similarly the judgment does not in any way affect the issue of the adjudication of title in the article 15 proceeding. The only advantage to respondent and consequent disadvantage to appellant we envision is that as a judgment third parties who might be potential purchasers of the property would be placed on notice of the terms of the stipulation. Thus the entering of the judgment was within the power of the court below (Civ. Prac. Act, § 476; CPLR 4401, 5012) and nothing appears to be gained by the vacatur thereof. Order modified by directing restoration of the ease to the calendar of the County Court of Rensselaer County for trial on the merits, and, as so modified, affirmed, without costs. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.